Citation Nr: 0607016	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss. 

(The issue of entitlement to dual or separate 10 percent 
ratings for bilateral tinnitus will be addressed at a later 
date in a separate decision under the same docket number.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had active military service from July 1942 to 
July 1945. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

Regarding the appellant's claim for dual or separate 10 
percent ratings for bilateral tinnitus, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The VA disagrees with 
the Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the VA Secretary has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The veteran testified at RO and Board hearings in this 
matter.  A transcript (T) of each hearing has been 
associated with the claims file.  

In March 2003, the undersigned Veterans Law Judge 
granted the representative's motion to advance the case 
on the Board's docket due to the veteran's advanced age.  
38 C.F.R. § 20.900(c).

The appeal for an increased evaluation for bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that his hearing loss disability has 
worsened since the most recent VA examination.  He has 
submitted the report of an October 2004 private audiology 
examination that appears to show greater hearing threshold 
loss at several of the relevant frequencies.  In this case, 
the veteran received a VA rating examination for his service 
connected hearing loss in November 2003.  Thus, the veteran 
should be afforded another VA audiology examination in light 
of his recent testimony regarding the difficulty he 
experiences on account of his hearing loss disability and the 
recent private audiology report (T 5, 11-12).  

VA is required to conduct a contemporaneous and descriptive 
medical examination based on the complete medical record. 38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  The regulations governing the conduct of an 
evaluation of a hearing loss disability require that an 
examination include a controlled speech discrimination test 
(Maryland CNC) and puretone audiometry tests and that it be 
conducted without the use of hearing aids.  The test must be 
conducted by a state-licensed audiologist.  38 C.F.R. § 4.85.  
The Board is unable to determine whether the October 2004 
private audiology evaluation was conducted in accordance with 
the VA evaluation standards. 38 C.F.R. §§ 3.326, 3.327. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all medical care providers, 
VA or private, who have treated him for 
his service-connected hearing loss in the 
recent past.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file, 
and the veteran and his representative 
should be informed, in writing, and they 
should be requested to provide such 
evidence.  The requests for any hearing 
evaluation reports should include a 
request that the provider explain the 
evaluation standards applied in conducting 
the examination(s) and whether the 
examination was conducted by a state-
licensed audiologist. 

2.  The veteran should be accorded a 
comprehensive audiometric examination by VA by 
a physician knowledgeable in audiology for the 
purpose of determining the nature and extent of 
impairment attributable to his service-
connected bilateral hearing loss.  The 
examination must be conducted without the use 
of hearing aids.  The claims file must be made 
available to the examiner for review. 

3. Once the development is completed, the 
evidence of record should be reviewed and the 
claim readjudicated based on the evidence.  If 
any benefit sought is not granted, the veteran 
and his representative should be provided a 
supplemental statement of the case.  The case 
should then be returned to the Board if 
otherwise in order.  The veteran is to be 
apprised of the importance of appearing for 
such an examination as provided in 38 C.F.R. 
§ 3.655.

The Board intimates no opinion as to any final outcome 
warranted. No action is required of the veteran until he is 
further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


